2021 IL 126176



                                         IN THE
                                SUPREME COURT
                                             OF
                          THE STATE OF ILLINOIS




                                    (Docket No. 126176)

                  In re COMMITMENT OF WARREN C. SNAPP SR.
     (The People of the State of Illinois, Appellant, v. Warren C. Snapp Sr., Appellee).


                             Opinion filed November 18, 2021.



        JUSTICE CARTER delivered the judgment of the court, with opinion.

        Chief Justice Anne M. Burke and Justices Garman, Theis, Neville, Michael J.
     Burke, and Overstreet concurred in the judgment and opinion.



                                         OPINION

¶1       In People v. Masterson, 207 Ill. 2d 305, 330 (2003), this court held that, in
     committing a respondent under the Sexually Dangerous Persons Act (Act) (725
     ILCS 205/0.01 et seq. (West 1998)), the circuit court must make an explicit finding
     that the respondent is substantially probable to commit sex offenses in the future if
     not confined. The General Assembly subsequently amended the Act to include the
     required element of a substantial probability to reoffend within the statutory
     definition of a sexually dangerous person (see Pub. Act 98-88, § 5 (eff. July 15,
     2013) (adding 725 ILCS 205/4.05)). Given the amendment to the statute, we hold
     that the General Assembly has eliminated the requirement set forth in Masterson of
     a separate explicit finding by the circuit court that the respondent is substantially
     probable to reoffend if not confined. We, therefore, reverse the appellate court’s
     judgment in this case requiring the explicit finding under Masterson. 2020 IL App
     (3d) 190024.


¶2                                     BACKGROUND

¶3       In 1973, respondent Warren C. Snapp Sr. pleaded guilty to three counts of
     indecent liberties with a child and was sentenced to a term of 4 to 12 years’
     imprisonment. In 1992, respondent pleaded guilty to aggravated criminal sexual
     abuse and was sentenced to four years’ imprisonment.

¶4        In 1997, after respondent was again charged with aggravated criminal sexual
     abuse, the State filed a petition seeking his commitment under the Sexually
     Dangerous Persons Act (725 ILCS 205/0.01 et seq. (West 1998)). Following a jury
     trial, respondent was found to be a sexually dangerous person and committed to the
     Department of Corrections. In 2004 and 2007, respondent filed applications for
     recovery (725 ILCS 205/9 (West 2004)), seeking release from his civil
     commitment. Both of those applications were denied following trial.

¶5        In 2010, respondent filed the application for recovery at issue in this appeal.
     The resolution of respondent’s application was delayed for several years, and a
     bench trial was eventually held in 2018, after respondent waived his right to a jury
     trial.

¶6       At the bench trial, Dr. Kristopher Clounch, a clinical psychologist, testified that
     he evaluated respondent to determine whether he was still a sexually dangerous
     person. Based on his evaluation, Dr. Clounch diagnosed respondent with pedophilic
     disorder, sexually attracted to both females and males, nonexclusive type. Dr.
     Clounch testified that individuals with pedophilic disorder “will continue to have
     that sexual arousal to children for the remainder of their life.” Respondent’s
     probability of reoffending was assessed using two risk assessment tests, the Static-




                                              -2-
       99R and the Stable 2007. The combined scores from those two tests placed
       respondent in the “well above average” category for risk of reoffending. Dr.
       Clounch testified “individuals that are in the well above average category have been
       found to reoffend at a rate of three to four times the rate of the average sex
       offender.”

¶7         Dr. Clounch also identified additional risk factors presented by respondent that
       were not considered in the risk assessment tests. Dr. Clounch concluded that
       respondent is “substantially probable to reoffend if not confined” and that he “still
       meets [the] criteria to be found a sexually dangerous person.”

¶8         Based on the evidence, the circuit court of Will County denied respondent’s
       application for recovery, finding he was “still a sexually dangerous person and in
       need of confinement.” The circuit court, therefore, remanded respondent to the
       custody of the Department of Corrections.

¶9         On appeal, respondent contended that the circuit court erred in failing to make
       an explicit finding that he was substantially probable to reoffend if not confined, as
       required by this court’s decision in Masterson. In the alternative, respondent argued
       that the circuit court’s decision denying his application for recovery was against the
       manifest weight of the evidence.

¶ 10       The appellate court agreed that Masterson requires an express finding of a
       substantial probability to reoffend and held that the appropriate remedy for the
       circuit court’s failure to make that explicit finding is a remand for a full rehearing
       on the application for recovery. 2020 IL App (3d) 190024, ¶¶ 7-8. Accordingly, the
       appellate court vacated the circuit court’s judgment and remanded for a new hearing
       on respondent’s recovery application. Id. ¶¶ 9-12.

¶ 11       Justice Schmidt dissented, observing that the legislature amended the Act in
       2013 to include the requirement of a substantial probability to reoffend within the
       statutory definition of a sexually dangerous person. Id. ¶¶ 15-18 (Schmidt, J.,
       dissenting). Under the amended statute, the circuit court’s finding that respondent
       remains a sexually dangerous person “necessarily encompasses the conclusion that
       respondent is substantially probable to reoffend.” Id. ¶ 18. Justice Schmidt,
       therefore, would have held that the circuit court did not err in failing to make a




                                               -3-
       separate explicit finding that respondent was substantially probable to reoffend if
       not confined. Id.

¶ 12       We allowed the State’s petition for leave to appeal (Ill. S. Ct. R. 315 (eff. Oct.
       1, 2019)) and entered an order on our own motion submitting the case on the briefs
       without oral argument.


¶ 13                                      I. ANALYSIS

¶ 14       On appeal to this court, the State asserts that, at the time Masterson was decided,
       the Act did not expressly require the State to prove the respondent was
       “substantially probable” to reoffend. In Masterson, this court held that, in finding a
       respondent a sexually dangerous person, the circuit court must explicitly state that
       the respondent is substantially probable to commit sex offenses in the future if not
       confined, to make “explicit what, perhaps, has been heretofore implicit.”
       Masterson, 207 Ill. 2d at 330 The State contends that the General Assembly
       responded to the decision in Masterson by amending the Act to include within the
       sexually dangerous person definition the requirement that the respondent is
       substantially probable to commit sex offenses in the future if not confined. Thus,
       the State contends that the legislature has eliminated the need for the circuit court
       to announce a separate express finding of a substantial probability to reoffend in
       determining that a respondent remains a sexually dangerous person.

¶ 15       According to the State, the amendment to the Act renders it unnecessary and
       redundant for the circuit court to find respondent is a sexually dangerous person
       and to also explicitly state he is substantially probable to reoffend. Under the
       amended statute, the circuit court’s determination that respondent is a sexually
       dangerous person necessarily encompasses the finding that he is substantially
       probable to reoffend. The State, therefore, contends that this court should hold it is
       no longer necessary for circuit courts to make the separate finding that a respondent
       is substantially probable to reoffend, as required by Masterson.

¶ 16       In his brief, respondent asserts the State’s argument “that the 2013 amendment
       to the [Act] obviated People v. Masterson is most likely correct.” Respondent
       concedes “it is reasonable to conclude that Masterson’s requirement of an explicit




                                                -4-
       finding that a [respondent] is ‘substantially probable’ to reoffend is no longer
       required.”

¶ 17       We agree with the parties. In Masterson, this court considered whether the
       respondent’s commitment under the Act violated his constitutional right to due
       process of law. Id. at 317. At that time, section 1.01 of the Act defined “sexually
       dangerous persons” as

              “[a]ll persons suffering from a mental disorder, which mental disorder has
          existed for a period of not less than one year, immediately prior to the filing of
          the petition hereinafter provided for, coupled with criminal propensities to the
          commission of sex offenses, and who have demonstrated propensities toward
          acts of sexual assault or acts of sexual molestation of children ***.” 725 ILCS
          205/1.01 (West 1998).

¶ 18       We observed that, unlike the version of the Sexually Violent Persons
       Commitment Act in effect at the time (725 ILCS 207/1 et seq. (West 2000)), the
       Act did not “specifically address the probability or likelihood that the subject of the
       proceeding will engage in sexual offenses in the future.” (Emphasis in original.)
       Masterson, 207 Ill. 2d at 319. A commitment under the Sexually Violent Persons
       Commitment Act required a finding of a substantial probability that the respondent
       would engage in proscribed sexual conduct in the future. Id. at 328 (citing 725 ILCS
       207/5(f) (West 2000)). Given that “[d]angerousness and lack of control are the
       touchstones for civil commitment under [Kansas v. Hendricks, 521 U.S. 346
       (1997)],” we concluded it was a matter of legislative oversight that the Act was not
       amended to include express language requiring a finding of a substantial probability
       to reoffend. Id. at 328-29.

¶ 19       This court, therefore, clarified that “a person must present a danger to offend in
       the future before he or she may be committed under the Act,” to “mak[e] explicit
       what, perhaps, has been heretofore implicit” in section 1.01 of the Act. Id. at 330.
       Thus, this court held that a finding of sexual dangerousness under section 1.01 of
       the Act (725 ILCS 205/1.01 (West 2000)) “must hereafter be accompanied by an
       explicit finding that it is ‘substantially probable’ the person subject to the
       commitment proceeding will engage in the commission of sex offenses in the future
       if not confined.” Masterson, 207 Ill. 2d at 330.




                                                -5-
¶ 20       This court subsequently reaffirmed that to classify a respondent as a sexually
       dangerous person under the Act, the circuit court must make an explicit finding that
       the respondent is substantially probable to commit sex offenses in the future if not
       confined. People v. Bingham, 2014 IL 115964, ¶¶ 32-35 (citing Masterson, 207 Ill.
       2d at 330). The decision in Bingham, however, was also based on the
       preamendment version of the Act. Id. ¶¶ 27, 37 (citing 725 ILCS 205/1.01 (West
       2010)).

¶ 21       In 2013, the General Assembly amended the Act, addressing the deficiency
       identified in Masterson. The Act’s definition of a “sexually dangerous person”
       remained unchanged and continued to require proof that a person (1) suffered from
       a mental disorder existing for at least one year prior to the filing of the petition,
       (2) demonstrated criminal propensities to the commission of sex offenses, and
       (3) demonstrated propensities toward acts of sexual assault or sexual molestation
       of children. 725 ILCS 205/1.01 (West 2014). The 2013 amendment added a
       provision, however, stating:

          “For the purposes of this Act, ‘criminal propensities to the commission of sex
          offenses’ means that it is substantially probable that the person subject to the
          commitment proceeding will engage in the commission of sex offenses in the
          future if not confined.” Pub. Act 98-88, § 5 (eff. July 15, 2013) (adding 725
          ILCS 205/4.05).

¶ 22       The Act, therefore, now incorporates the required finding of a substantial
       probability to reoffend into the statutory definition of a sexually dangerous person.
       We presume that trial courts know and follow the law unless the record
       demonstrates otherwise. People v. Jordan, 218 Ill. 2d 255, 269 (2006) (citing
       People v. Blair, 215 Ill. 2d 427, 449 (2005)). Accordingly, in this case, we presume
       that the circuit court knew of the amendment requiring a finding that respondent
       was substantially probable to reoffend as an element of the sexually dangerous
       person definition.

¶ 23       Under the amended Act, it is unnecessary for a circuit court to make a separate
       express finding that the respondent is substantially probable to reoffend after
       finding the respondent is a sexually dangerous person. The statute, as amended,
       incorporates the finding of a substantial probability to reoffend into the definition
       of a sexually dangerous person. The circuit court’s judgment that respondent is still



                                               -6-
       a sexually dangerous person under the Act necessarily includes the finding that he
       is substantially probable to commit sex offenses in the future if not confined. The
       separate express finding of a substantial probability to reoffend, as required by
       Masterson, is no longer necessary under the amended version of the Act.
       Accordingly, we reverse the appellate court’s judgment holding that the circuit
       court erred in failing to make the explicit finding that respondent was substantially
       probable to commit sex offenses in the future if not confined.


¶ 24                                     CONCLUSION

¶ 25      For the reasons stated above, the appellate court’s judgment is reversed. The
       cause is remanded to the appellate court for consideration of the alternative
       arguments raised by respondent in his appeal.


¶ 26      Appellate court judgment reversed.

¶ 27      Cause remanded.




                                               -7-